Citation Nr: 0211719	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  00-17 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Validity of the compensation debt of $1,427.00.

2.  Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $1,427.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had verified active service from January 1975 
until February 1991 and from January 1994 until July 1996.  
Evidence of record also indicates unverified service from 
July 1964 until July 1967.  This matter comes before the 
Board of Veterans' Appeals (BVA or Board) from a decision of 
the Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Indianapolis, 
Indiana, which denied the benefit sought on appeal.

The veteran had requested a hearing before a member of the 
Board, but in correspondence dated January 2002, he withdrew 
such request.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  In various correspondence, the appellant was notified 
that his VA compensation included additional benefits for his 
spouse and children and that he must notify VA immediately 
upon any changes in the number or status of his dependents.

3.  The veteran became divorced from G.L.M. in April 1999.

4.  Following his divorce from G.L.M. in April 1999, the 
veteran received additional compensation for a dependent 
spouse until April 4, 2000, in the amount of $1,427.00, for 
which he has been charged with a related overpayment.

5.  There is no evidence of record to document that the 
veteran notified VA of his divorce from G.L.M. until the 
veteran submitted VA Form 21-686c, Declaration of Status of 
Dependents, in March 2000.

6. The appellant bears significant fault with respect to 
creation of the overpayment in the amount of $1,427.00 by 
virtue of his failure to promptly notify the RO of the change 
in his marital status.

7.  The evidence does not demonstrate that the veteran acted 
in bad faith with respect to the creation of the overpayment.  

8.  Recovery of the overpayment would not create an undue 
hardship.


CONCLUSIONS OF LAW

1.  The veteran had no legal entitlement to additional 
compensation for a dependent spouse for the period from May 
1999 through April 2000, and the related overpayment of 
compensation in the amount of $1,427.00 was properly created.  
38 U.S.C.A. §§ 1115, 5110, 5111, 5112 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.6, 3.31, 3.401, 3.501 (2001).

2.  The recovery of the overpayment of pension benefits in 
the calculated amount of $1,427.00 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 1.963(a), 1.965 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

Duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

In the present case, the RO included the VCAA provisions in 
the March 2001 supplemental statement of the case.  Thus, the 
veteran has been put on notice as to the new requirements 
regarding the duty to assist.  Moreover, the Board has 
reviewed the file, and finds that the requirements under the 
VCAA have been met.  In that regard, the Board finds that the 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claim, which included copies of 
the rating actions, a statement of the case issued in June 
2000 and the aforementioned March 2001 supplemental statement 
of the case.  The RO also made satisfactory efforts to ensure 
that all relevant evidence had been associated with the 
claims file.  Through such efforts, a Financial Status Report 
dated January 2002 is of record.  Moreover, the veteran has 
submitted correspondence in support of his claim.  Also 
associated with the claims file is a transcript of the 
veteran's personal hearing before the RO in February 2001.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.  Thus, the 
obligation that the RO provide the claimant with any notice 
about how the responsibilities are divided between VA and the 
claimant in obtaining evidence is now moot.

Relevant law and regulations

Validity of debt

For a divorce or annulment that takes place on or after 
October 1, 1982, the effective date of reduction of an award 
of pension or compensation to or for a veteran will be the 
last day of the month in which divorce or annulment occurred. 
38 C.F.R. § 3.501(d)(2) (2001).

In order for the Board to determine whether the overpayment 
was properly created, it must be established that the veteran 
was legally entitled to the benefits in question, or if there 
was no legal entitlement, then it must be shown that VA was 
solely responsible for the veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
veteran-beneficiary neither had knowledge of nor should have 
been aware of the erroneous award.  Further, neither the 
veteran's actions or his failure to act must have contributed 
to payment pursuant to the erroneous award.  38 U.S.C.A. § 
5112(b)(9)(10); 38 C.F.R. § 3.500(b)(2).

Waiver of overpayment

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.963(a).  
"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government." 38 C.F.R. § 1.965(b).

The phrase "bad faith" is also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a willful intention on the part of the 
claimant to seek an unfair advantage or to neglect or refuse 
to fulfill some duty or contractual obligation."  However, a 
recent decision of the Court has invalidated the use of the 
above-cited phrase as an appropriate basis for a bad faith 
determination.  See Richards v. Brown, 9 Vet. App. 255 
(1996).  In Richards, the Court found that the operative 
language in 38 C.F.R. § 1.965(b)(2) limits bad faith to cases 
in which there is an intent to seek an unfair advantage.  
Thus, the Court held that the use of the phrase neglect or 
refuse to fulfill some duty or contractual obligation found 
in the circular was inconsistent with the regulation and 
cannot be an appropriate basis for a bad faith determination.

If there is no indication of fraud, misrepresentation, or bad 
faith in the record, the indebtedness shall be waived if the 
recovery of the overpayment would be against equity and good 
conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965 
(2001).

Consideration of equity and good conscience is intended to 
reach a result that is not unduly favorable or adverse to 
either the claimant or the Government.  It is intended to 
achieve a result that is fair.  38 C.F.R. § 1.965(a) (2001).  
Six non-exclusive elements are set forth in the regulations 
that must be addressed to determine whether the facts and 
circumstances in a particular case dictate that collection of 
an overpayment would be against equity and good conscience.  
The following six elements, which are not intended to be all 
inclusive consist of: (1) the fault of the debtor; (2) 
balancing of faults between the debtor and VA; (3) undue 
hardship of collection on the debtor; (4) a defeat of the 
purpose of an existing benefit to the veteran; (5) the unjust 
enrichment of the veteran; and (6) whether the veteran 
changed positions to his/her detriment in reliance upon a 
granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965(a).  Each of the six elements must be addressed.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

Factual background

At the outset, the Board notes that the evidence of record 
reveals two separate occasions in which the veteran received 
an overpayment in VA benefits.  While only the latter 
instance is the subject of the instant appeal, in the 
interests of clarity, the Board will provide a brief overview 
of both occasions  

A review of the claims file reveals that in October 1997, the 
veteran pled guilty to one count of making material false 
statements or omissions in connection with his receipt of VA 
benefits.  He was sentenced to five years probation and was 
ordered to make full restitution to VA in the amount of 
$30,162.00.  VA recouped the monies owed by the veteran by 
reducing the amount of his payments.  In November 1998, the 
veteran requested that VA waive his remaining debt, on the 
grounds of financial hardship.  In that letter, the veteran 
stated that he was in the processing of divorcing his spouse, 
G.L.M.  In further correspondence dated December 1998, the 
veteran again requested a waiver of repayment with respect to 
the money that he owed VA.  In January 1999 the Committee on 
Waivers and Compromises denied his claim, holding that it was 
not timely filed.  

In April 1999, the veteran and G.L.M. became legally 
divorced.  There is no record that the veteran promptly 
notified VA of the change in his marital status.  As a 
result, the veteran's payment levels continued as though he 
were still married, incurring an overpayment of $1,427.00.  

VA learned of the veteran's April 1999 divorce when the 
veteran disclosed that information on his VA Form 21-686c, 
Declaration of Status of Dependents, submitted in March 2000.  
In April 2000, the RO sent the veteran a letter explaining 
that they were reducing his payments on the basis of the 
change in his marital status.  That letter also noted that an 
overpayment of benefits had occurred.  Later in April 2000, 
the veteran requested that the recovery of such overpayment 
be waived.  His request was considered and denied by the 
Committee on Waivers and Compromise in May 2000.  The 
Committee found that the veteran had acted in bad faith by 
failing to promptly report dependency changes that would have 
had a negative effect on his receipt of VA benefits.  In 
arriving at that decision, the Committee noted that the 
veteran had received correspondence from the RO in November 
1998, December 1998, February 1999 and March 1999 informing 
him of his obligation to report changes as to the number or 
status of his dependents.   

In the veteran's May 2000 notice of disagreement, he stated 
that he brought his divorce papers to VA on April 23, 1999, 
two days following the issuance of the divorce decree.  He 
added that, at the time of his divorce he was not receiving 
payment from VA, as he continued to owe them money from an 
earlier overpayment.  He noted the Committee's mention of 
correspondence that he received in November 1998, December 
1998, February 1999 and March 1999, instructing him to notify 
VA of any changes regarding his dependents.  The veteran 
remarked that at the time he received those letters he was 
still legally married and had no changes to report.  The 
veteran stated that he was still on probation relating to his 
earlier overpayment and that he would not intentionally 
withhold the fact of his divorce and risk serving time in 
jail.    

In February 2001, the veteran testified at the RO before the 
Chairperson for the Committee on Waivers and Compromise.  He 
reported that, approximately 2 to 3 days following the 
finalization of his divorce, he hand-delivered his divorce 
papers to VA.  The veteran stated that he left the papers 
with a receptionist.  He stated that his social security 
number or file number was not indicated on the documents that 
he delivered.  He added that the person he gave the records 
to did not stamp them in his presence.  The veteran further 
testified that, at the time he delivered the papers he was 
not receiving any VA compensation because it was all being 
recouped to pay off his first overpayment.  The veteran 
remarked that he would not have known if they removed his ex-
spouse's benefits from his account, since he was not 
receiving any payments at the time.  The veteran reported 
that he was unable to work, and that he had six dependent 
children in his household.    

In a March 2001 determination/supplemental statement of the 
case, the Committee on Waivers and Compromises determined 
that the veteran had not demonstrated bad faith in the 
creation of the overpayment, and that therefore a waiver was 
not precluded.  However, that decision nonetheless denied the 
veteran's request for a waiver on the basis that it would not 
be against equity and good conscience to require repayment of 
the debt.

Analysis

Validity of the compensation debt 

It is beyond dispute that the veteran became divorced from 
G.L.M. in April 1999.  While the evidence of record reveals 
that in November 1998, the veteran notified VA of his intent 
to divorce, the record fails to demonstrate that he promptly 
delivered such notice once it became final.  The record 
further demonstrates that the veteran was informed in 
numerous letters of the need to inform the RO of any changes 
regarding the number and status of his dependents.  Thus, any 
failure to offer such notification is the fault of the 
veteran.  

The Board acknowledges the veteran's contentions that he 
hand-delivered his divorce papers two or three days after the 
divorce became final.  Even assuming that such a delivery 
occurred, the veteran would still be at least partially 
responsible for the overpayment due to the haphazard nature 
of the claimed delivery.  The veteran stated at his February 
2001 hearing that he did not identify the divorce papers with 
his social security or file number and that he did not 
witness anyone stamp the documents.  Further, the evidence 
does not show that he made any attempt to confirm that the 
proper change was effectuated.  The Board observes that the 
veteran had a great interest in ensuring that the paperwork 
was properly administered, for as he pointed out, any 
incorrect receipt of funds could have jeopardized his 
probation and resulted in incarceration.  For these reasons, 
the Board finds that VA was not solely responsible for the 
overpayment.  
Given that the veteran was being credited with payments to 
which he was no longer entitled following his divorce, and 
given that VA was not solely responsible for such erroneous 
payments, the debt incurred is valid.      

Waiver of overpayment

As noted previously, in a May 2000 decision, the Committee on 
Waivers and Compromise denied the veteran's request for a 
waiver of recovery of overpayment of VA compensation.  The 
Committee held that the veteran had exhibited bad faith in 
failing to promptly communicate news of his divorce to the 
RO.  For the reasons discussed below, the Board finds that 
the evidence of record does not sufficiently demonstrate an 
intent by the veteran to seek an unfair advantage, and thus 
does not establish bad faith on the part of the veteran.  

The Board observes that in November 1998 correspondence with 
the RO, the veteran voiced his intent to become divorced, and 
noted that he was legally separated from his spouse.  
Further, he claims that days following his divorce, he hand-
delivered the verifying paperwork to the RO.  While there is 
no evidence to substantiate that account of events, the fact 
that the veteran fully announced his intent to get divorced 
back in November 1998 lends credibility to his statements.  
After all, if the veteran sought to obtain an unfair 
advantage by collecting spousal benefits beyond the date of 
his divorce, it is unlikely he would advertise the fact that 
he was legally separated in formal documents submitted to VA.  
While the evidence does reveal neglect on the part of the 
veteran in failing to confirm that the appropriate changes to 
his account were effectuated, such neglect does not, by 
itself, constitute "bad faith." See Richards v. Brown, 9 
Vet. App. 255 (1996).  

Having concluded that the veteran did not act in bad faith, 
the veteran is entitled to a waiver of his indebtedness if 
the evidence demonstrates that recovery of the overpayment 
would be against equity and good conscience.  For the reasons 
discussed below, the Board finds that repayment of the 
veteran's indebtedness would not violate principles of equity 
and good conscience, and accordingly the veteran's claim is 
denied.  

The Board has considered the 6 elements set forth under 
38 C.F.R. § 1.965(a).
The first "equity and good conscience" element to consider 
is the fault of the debtor.  As previously discussed, the 
veteran contends that he delivered his divorce papers to VA 
in a timely fashion.  However, the veteran further stated 
that he failed to identify the divorce papers with his social 
security or file number and that he did not witness anyone 
stamp the documents.  Further, the evidence does not show 
that he made any attempt to confirm that the proper change to 
his accounts was effectuated.  Thus, fault on the part of the 
veteran is established.

With regard to the second element, a balancing of faults 
between the veteran and VA, there is no evidence of record 
establishing any error on the part of VA.  Thus, application 
of this factor does not entitle the veteran to a waiver of 
overpayment.

The third element to be addressed in considering equity and 
good conscience is "undue hardship," described as "[w]hether 
collection would deprive debtor or family of basic 
necessities." 38 C.F.R. §1.965(a)(3).  In this regard, the 
Board notes that the veteran submitted a recent Financial 
Status Report, dated February 2001.  In that report, the 
veteran listed his monthly income as being $3689.00.  His 
wife's monthly income was listed as $520.00.  (The veteran 
has remarried since his April 1999 divorce.)  Adding those 
two figures yields a total monthly income of $4209.00.  Total 
monthly expenses were listed at $4740.36.  However, 
approximately $750 of that amount was attributable to private 
debt, which does not take precedence over debt over the 
government.  Once that amount is removed from the 
calculation, the veteran's income monthly exceeds his 
expenses.  Thus, the Board does not find that any undue 
hardship would result from repayment of the debt.  

The fourth element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  This principle appears inapplicable to this 
case.

The fifth element to be considered is "unjust enrichment," 
which means that failure to make restitution would result in 
unfair gain.  It stands to reason, that, since repayment of 
the debt would not result in undue hardship, a waiver of the 
indebtedness here would result in unfair gain.  The veteran 
received monies to which he was not entitled, and in fairness 
such monies should be remitted where the financial resources 
are available to do so, as here.  

The sixth element to be considered is whether reliance on VA 
benefits resulted in the appellant relinquishing a valuable 
right or incurring a legal obligation.  The appellant has not 
claimed that he relinquished any right or incurred any legal 
obligation or that he relied upon VA to his detriment, nor do 
the facts show such.

The Board has identified no additional factors which should 
be considered in adjudicating the appellant's claim for a 
waiver of the indebtedness, and the appellant has identified 
no other such factors.

In conclusion, the veteran's debt owed to VA is valid.  As 
the evidence does not show bad faith, he is not precluded 
from a waiver of overpayment of such indebtedness.  However, 
as the evidence does not demonstrate that repayment in this 
case would run counter to principles of equity and good 
conscience, the Board finds that no waiver is appropriate.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).



ORDER

Waiver of recovery of an overpayment of VA compensation 
benefits in the amount of $1,427.00 is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

